Citation Nr: 0207377	
Decision Date: 07/08/02    Archive Date: 07/17/02

DOCKET NO.  95-24 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the veteran is entitled to additional vocational 
rehabilitation under the provisions of 38 U.S.C.A. Chapter 31 
(West 1991).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active duty from April 1971 to January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The case returns to the Board following remands to the RO in 
April 1997 and May 1998.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran was discharged from service in 1975.  His 
period of entitlement to vocational rehabilitation benefits 
expired in 1987.    

3.  The veteran has a single service-connected disability, 
postoperative internal derangement of the left knee, which is 
evaluated as 20 percent disabling.  

4.  The veteran does not have a serious employment handicap. 


CONCLUSION OF LAW

The criteria for entitlement to additional vocational 
rehabilitation under the provisions of 38 U.S.C.A. Chapter 31 
have not been met.  38 U.S.C.A. §§ 3100, 3101, 3102, 3103, 
3106, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 21.40, 
21.41, 21.44, 21.52 (2001)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).    

Review of the claims folder reveals compliance with the new 
statutory provisions.  That is, by way of the February 1992 
denial letter, March 1992 denial letter and statement of the 
case, and October 1997 supplemental statement of the case, 
the RO provided the veteran and his representative with the 
applicable law and regulation and gave notice as to the 
evidence needed to substantiate his claim.  The Board 
emphasizes that the disposition of the veteran's claim rests 
on satisfaction of criteria of the sort not demonstrated by 
medical records or examinations.  Thus, VCAA requirements as 
to notice and the duty to assist concerning the securing of 
that type of evidence are inapplicable.  The claims folder 
does contain evidence relevant to the inquiry in the form of 
a counseling record with the veteran's employment and 
disability information, as well as personal testimony from 
the veteran during hearings in March 1992 and September 1997.  
In the context of this claim, the Board finds that the notice 
and assistance provisions of the VCAA have been met.  
Finally, the Board notes that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the previous remands.  See Stegall v. West, 
11 Vet. App. 268 (1998).


Factual Background

Review of the claims folder revealed that the veteran had a 
single service-connected disability, postoperative internal 
derangement of the left knee, rated as 20 percent disabling.    

The February 1992 counseling record prepared in connection 
with the veteran's January 1992 claim included an extensive 
recitation of his post-service work history.  The veteran 
worked for two years with the family real estate business 
until 1977.  He moved in 1978 and got a job refueling 
aircraft until 1981.  While he maintained that job, he took 
training in drafting from 1979 to 1980, then did freelance 
drafting work, as well as house framing and remodeling, until 
1985.  Thereafter, the veteran started training in 
respiratory therapy while he worked selling automobile parts.  
He worked at a hospital as a respiratory therapist from June 
1987 to 1991.  He quit because the job required occasional 
running to meet an emergency and a doctor had told him his 
knee would take only so much strain.  He went into private 
duty respiratory therapy, making much less money due to less 
demand in the city where he lived.  The veteran acknowledged 
that he would be able to earn more in other cities but chose 
not to relocate for personal reasons.  He was considering 
reentering the construction market and wanted a degree in 
drafting.  With respect to disability status, the veteran had 
a service-connected knee disability which limited certain 
activities, as well as nonservice-connected back strain and 
diabetes.  

In his discussion, the counseling psychologist found that the 
veteran had an employment handicap, noting that he had only 
part-time employment that did not really result in a living 
wage.  However, he did not find a serious employment 
handicap.  The veteran had continuous employment and there 
was no evidence or allegation of any sort of psychological or 
behavioral problems or dependency on government support 
programs.  The counseling psychologist also noted that there 
was no evidence of a medical condition that prevented 
utilization of benefits that would entitle him to an 
extension at this time.    

In March 1992, the veteran testified at a hearing before the 
Vocational Rehabilitation Panel.  He was last employed in 
October 1991 as a cabinet maker.  He left that job because he 
was not able to "drag the cabinets around."  Doctors had 
put restrictions on certain activities because of his 
service-connected left knee disability.  He had tried to gain 
employment since that time.  The veteran's education 
consisted of two years of college and trade school.  He was a 
licensed respiratory therapist.  He last worked in that field 
in July 1991.  The veteran had worked for an agency and his 
boss kept sending him to jobs that put too much strain on his 
knee.  His restriction on using stairs prevented him from 
getting a job in a hospital; a respiratory therapist often 
had to respond to emergencies and could not wait to use an 
elevator.  The veteran had an appointment with the Texas 
Rehabilitation Commission (TRC), but he did not yet know if 
he would receive assistance.  He was interested in drafting.  
He had previous training in the field but needed retraining 
to be able to use computers.  The veteran had applied for 
work in home health care respiratory therapy, but there was 
not much work available.  He indicated that he relied his VA 
disability compensation.   

Work product in the claims folder reveals that two Panel 
members felt that the veteran had a serious employment 
handicap due to inability to find and maintain employment in 
his field of training.  The Panel Chairman disagreed, finding 
no history of withdrawal from society or dependence on 
government support programs.  The Panel Chairman's memorandum 
to the file reflected disagreement as to whether the veteran 
met the second criterion of 38 C.F.R. § 21.52(e).  The 
majority held that receipt of VA disability compensation and 
referral to TRC for vocational rehabilitation services 
satisfied the regulation.  The minority felt that this did 
not constitute "government support programs" as 
contemplated by 38 C.F.R. 
§ 21.52(e), which states that serious employment handicap is 
not normally found with less than 30 percent disability.  The 
reasoning was that all veterans with 10 or 20 percent 
evaluations received VA disability compensation and that all 
veterans whose termination dates have expired are referred to 
the Texas Rehabilitation Commission.  Therefore, if the 
majority view were accepted, all such veterans would have to 
be found to have a serious employment handicap.  The Panel 
Chairman conferred with the Vocational Rehabilitation and 
Counseling Officer and the Assistant Vocational 
Rehabilitation and Counseling Officer, who agreed with the 
minority opinion and reasoning.  

In September 1997, the veteran testified at another hearing 
before a different Vocational Rehabilitation Panel.  He was a 
certified respiratory therapy technician.  The work required 
a lot of standing and running or taking stairs to respond to 
emergencies.  He had been referred by TRC to a doctor who had 
ordered him not to take stairs, kneel, or squat.  The left 
knee had severe arthritis with pain and sometimes gave out.  
He was afraid he would take a fall on stairs.  The veteran 
stated that he was not working at all because of his knee.  
He noted that TRC would not get involved with his 
rehabilitation if there were a possibility of getting 
training elsewhere.  He had no additional documentation as to 
his medical condition.  Since 1992, the veteran had worked 
part-time (a six-hour shift) at a rental car company, but 
traveling expenses took up too much of his salary.  He had 
also worked in cabinet making and at a hardware store, but it 
was too hard on his knee.  He received interest income from a 
family business.  He had not contacted the Texas Workforce 
Commission for job placement assistance.  The veteran did 
work part-time at the private school he sent his daughter.  
He drove the school van every day to take children home and 
was on the list of substitute teachers.  He was also going to 
teach a health course in the spring because of his medical 
background.  The veteran had not done any contract 
respiratory therapy work since 1992; the agency for which he 
worked went out of business.  He was unable to get a job in a 
hospital.    

Work product dated in October 1997 indicates that there was 
no new evidence regarding extension due to medical condition.  
The Panel unanimously agreed that, based on his testimony, he 
had not demonstrated a pattern of maladaptive behavior shown 
by a history of withdrawal from society or continuing 
dependency on government support programs.     

Analysis

VA provides vocational rehabilitation services to veterans 
with service-connected disability to promote maximum 
independence of daily living and the ability to obtain and 
maintain suitable employment.  38 U.S.C.A. § 3100 (West 
1991).  A veteran is generally entitled to such services if 
he has a service-connected disability and VA determines that 
he needs rehabilitation because of either an employment 
handicap or a serious employment handicap, depending on the 
percentage disability rating.  38 U.S.C.A. § 3102 (West 1991 
& Supp. 2001); 38 C.F.R. § 21.40 (2001).    

In general, entitlement to a rehabilitation program does not 
extend beyond the 12-year period after the date of the 
veteran's discharge.  38 U.S.C.A. § 3103(a) (West 1991); 
38 C.F.R. § 21.41.  However, in certain circumstances set 
forth in regulation, VA may grant an extension of the period 
of eligibility for vocational rehabilitation if it determines 
that the veteran is in need of services to overcome a serious 
employment handicap.  38 C.F.R. § 21.44.  See Davenport v. 
Brown, 7 Vet. App. 476 (1995) (Congress requires veterans 
seeking periods of entitlement or eligibility beyond what 
chapter 31 basically allows to demonstrate that their 
service-connected disabilities caused their impairments).

"Serious employment handicap" means a significant 
impairment of a veteran's ability to prepare for, obtain or 
retain employment consistent with such veteran's abilities, 
aptitudes, and interests.  38 U.S.C.A. § 3101(7) (West 1991 & 
Supp. 2001); 38 C.F.R. § 21.52(b).  VA must make a specific 
determination as to whether a serious employment handicap 
exists.  38 U.S.C.A. § 3106(a) (West 1991 & Supp. 2001); 
38 C.F.R. § 21.52(a).  A counseling psychologist in the 
Vocational Rehabilitation and Counseling Division makes 
determinations of serious employment handicap.  38 C.F.R. § 
21.52(f). 

A veteran with an employment handicap is deemed to have a 
serious employment handicap if he has: 1) a service-connected 
psychiatric disability rated as 30 percent or more disabling; 
or 2) any other service-connected disability rated at fifty 
percent or more disabling.  38 C.F.R. § 21.52(c).  

A serious employment handicap may exist if a veteran with a 
non-psychiatric service-connected disability rated as 30 or 
40 percent disabling either 1) has a prior history of poor 
adjustment in training and employment, and special efforts 
will be needed if the veteran is to be rehabilitated; or 2) 
the veteran's situation presents special problems due to 
nonservice-connected disability, family pressures, etc., and 
a number of special and supportive services are needed to 
effect rehabilitation.  38 C.F.R. § 21.52(d).  

Serious employment handicap is not normally found when a 
veteran's service-connected disability is less than 30 
percent disabling.  38 C.F.R. § 21.52(e).  However, a finding 
of serious employment handicap may still be made when: 1) the 
veteran's service-connected disability has caused substantial 
periods of unemployment or unstable work history; and 2) the 
veteran has demonstrated a pattern of maladaptive behavior 
shown by a history of withdrawal from society or continuing 
dependency on government income support programs. Id.    

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, the veteran separated from service in 1975.  
Therefore, his entitlement to vocational rehabilitation 
benefits expired in 1987.  38 U.S.C.A. § 3103(a); 38 C.F.R. § 
21.41.  Specifically, review of relevant records indicates 
that entitlement expired in May 1987.  See 38 C.F.R. §§ 
21.42(c), 21.44(a) (interference by medical condition with 
the initiation or continuance of program).  The Board notes 
that there is no evidence or allegation to support 
entitlement to extension based on medical condition 
preventing utilization of benefits.  Therefore, in order to 
determine whether an extension of eligibility may be granted, 
the initial determination to be made is whether the veteran 
has a serious employment handicap.  38 U.S.C.A. § 3103(c); 
38 C.F.R. § 2.144.

Review of the claims folder reveals that the veteran has one 
service-connected disability, postoperative internal 
derangement of the left knee, rated as 20 percent disabling.  
Therefore, he is not deemed to have a serious employment 
handicap by virtue of the nature and severity of the service-
connected disability or other attendant problems.  38 C.F.R. 
§ 21.52(c) and (d).  

A finding of serious employment handicap may still be made 
pursuant to 38 C.F.R. § 21.52(e) if the record reveals 
substantial periods of unemployment or unstable work history 
due to the service-connected left knee disability and a 
demonstrated pattern of maladaptive behavior shown by a 
history of withdrawal from society or continuing dependency 
on government income support programs.  The Board finds that 
it does not.  Affording the veteran the benefit of the doubt, 
it is possible to conclude that the veteran's service-
connected disability has resulted in unstable work history.  
Even though the veteran appears to have an essentially 
continuous job history, he has not been able to maintain 
employment in respiratory therapy or extended employment in 
any other field due restrictions related to the knee.  

However, the record fails to reflect a pattern of maladaptive 
behavior to satisfy the second criterion of 38 C.F.R. § 
21.52(e).  Specifically, there is no evidence or allegation 
that the veteran has in any way withdrawn from society.  The 
last evidence of record shows that he continues to interact 
with his community, making application for employment in 
field of training and working with school children as a 
driver and substitute teacher with anticipation for teaching 
a regular course.  In addition, the evidence does not show 
continued dependency on government income support programs.  
Again, he had continued to work at various jobs without 
evidence of reliance or even receipt of supplemental income 
through government programs.  

Although the veteran is in receipt of VA service-connected 
disability compensation, there is no suggestion in VA law or 
statute that such compensation constitutes a government 
income support program.  A veteran is already required to 
have a certain percentage of disability in order to be deemed 
to have a serious employment handicap.  Allowing receipt of 
VA disability compensation to satisfy the additional 
requirement of dependence on government income support is 
logically insupportable and essentially render the latter 
requirement moot.  See Timex V.I., Inc. v. United States, 157 
F.3d 879, 886 (Fed. Cir. 1998) ("statutory construction that 
causes absurd results is to be avoided if at all possible" 
(citing Haggar Co. v. Helvering, 308 U.S. 389, 394, 84 L. Ed. 
340, 60 S. Ct. 337 (1940) (reading of statute that "would 
lead to absurd results is to be avoided when [it] can be 
given a reasonable application consistent with [its] words 
and with the legislative purpose"))); Faust v. West, 13 Vet. 
App. 342, 350 (2000) (VA regulation interpreted so as to 
avoid absurd result).    

In light of the above discussion, the Board finds that the 
veteran does not meet the criteria for entitlement to 
additional Chapter 31 vocational rehabilitation.  The appeal 
is therefore denied.  


ORDER

Entitlement to additional vocational rehabilitation under the 
provisions of 38 U.S.C.A. Chapter 31 is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

